Citation Nr: 1019942	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  08-04 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the Veteran's death.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from December 1941 to May 
1942.  The Veteran died in October 1942, and the appellant is 
his surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) 
from a June 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  This matter was remanded 
in June 2009 and March 2010 to afford the appellant a hearing 
before the Board.  In March 2010, the appellant withdrew her 
hearing request.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a May 1967 decision, the Board denied entitlement to 
death benefits, including service connection for the cause of 
the Veteran's death.  

2.  In March 2007, the appellant filed an application to 
reopen a claim of service connection for the cause of the 
Veteran's death.

3.  Additional evidence received since the Board's May 1967 
decision is new to the record, but does not relate to an 
unestablished fact necessary to substantiate the merits of 
the claim, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 1967 Board decision is final.  38 U.S.C. 4004 
(1964); 38 C.F.R. § 19.104 (1967); currently 38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2009).  

2.  New and material evidence has not been received since the 
Board's May 1967 denial of service connection for the cause 
of the Veteran's death, and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

VCAA notice was provided to the appellant in March 2007 and 
November 2009. These letters informed the Veteran of what 
evidence was required to substantiate her claim, and of the 
Veteran's and VA's respective duties for obtaining evidence.  
Thereafter, the claim was readjudicated by way of a January 
2010 supplemental statement of the case.

The Court of Appeals for Veterans Claims (Court) issued a 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
established additional requirements with respect to the 
content of VA notice for claims to reopen.  The Court held 
that the VCAA requires VA to look at the bases for the denial 
in the prior decision and to respond with a notice letter 
that describes what evidence and information would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  The Court further held that the 
failure to provide notice of what constitutes material 
evidence in this context would generally be the type of error 
that has the natural effect of producing prejudice because it 
would constitute a failure to provide a claimant notice of a 
key element of what it takes to substantiate a claim to 
reopen.  In this case, the November 2009 letter complied with 
the notification requirements outlined in Kent.  Though that 
letter mistakenly listed the final Board decision as dated in 
June 25, 2007, it was otherwise sufficient and a reasonable 
person could be expected to understand from the notice what 
was needed.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains service 
records, and affidavits by and on behalf of the appellant.  
Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).



Criteria & Analysis

In May 1967, the Board determined that the Veteran did not 
have the requisite service for the appellant to be eligible 
for VA death benefits.  The May 1967 Board decision is final.  
38 U.S.C. 4004 (1964); 38 C.F.R. § 19.104 (1967); currently 
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2009).  
If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998).

The appellant's request to reopen her claim was received in 
March 2007, and the regulation applicable to her appeal 
defines new and material evidence as existing evidence that 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2009).  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The appellant filed an initial claim for death benefits in 
August 1949.  A June 1946 affidavit from S.A.A., a fellow 
soldier, attests that the Veteran was called to active duty 
on December 10, 1941, and shot to death by a spy in October 
1942.  A March 1947 affidavit from R.C.M., a fellow soldier, 
attests that the Veteran was in the Tuburan Sector of the 
Cebu Guerrilla on September 18, 1942, and on October [redacted], 1942 
he was sent to the GHQ, Cebu Guerrilla Force to deliver 
prisoners and on the way one of the prisoners grabbed a rifle 
and shot him causing his immediate death.  A February 1949 
affidavit from the appellant attests that the Veteran joined 
the Cebu Guerilla Forces on September 18, 1942, and died in 
the line of duty on October [redacted], 1942.  In February 1951, the 
service department certified that the Veteran had no 
recognized guerrilla service nor was he a member of the 
Commonwealth Army in the service of the Armed Forces of the 
United States.  The appellant's claim for death benefits was 
denied in May 1951 on the basis that the Veteran did not have 
recognized guerrilla service or any service which could be 
considered as service in the Armed Forces of the United 
States.  A June 1951 decision reiterated that the Veteran was 
not a member of the Armed Forces of the United States.  The 
appellant did not file a notice of disagreement, and the RO's 
decision is final.  38 U.S.C.A. § 7105.

In February 1955, the appellant filed a claim to reopen.  In 
support of her claim she submitted affidavits from fellow 
soldiers of the Veteran.  Separate affidavits dated in 
November 1952 from G.L. and P.T. state that the Veteran was a 
member of the Armed Forces of the Philippines, specifically 
2nd Battalion, 83rd Infantry, and that the Veteran was a 
member of such battalion at the time of his death.  
Documentation received in March 1958 reflects that the 
Veteran's status was beleaguered from December 1941 to May 6, 
1942, missing from May 7 to 16, 1942, no casualty status from 
May 17, 1942, to September 21, 1942, and missing from 
September 22, 1942, to October [redacted], 1942.  From May 7, 1942, 
to May 17, 1942 he was with his unit prior to surrender, and 
from September 22, 1942, to October [redacted], 1942 he was 
participating in unrecognized anti-Japanese activities.  He 
did not have any recognized guerilla service.  In June 1959, 
the RO denied the appellant's claim for death benefits on the 
basis that he was in a missing status at the time of his 
death, and his death was not due to an incident in service.  
The appellant did not file a notice of disagreement, and the 
RO's decision is final.  38 U.S.C.A. § 7105.  The appellant 
continued to submit evidence in support of her claim.  
Affidavits dated in September 1960 from E.O., M.T.L., and 
M.E., state that the Veteran was a member of the U.S. Armed 
Forces, and that when his unit disbanded in May 1942, the 
Veteran joined the Cebu Guerrilla Force.  On October 14, 
1952, the Veteran was sent on a mission to escort two 
prisoners and was shot by one of the prisoners.  The 
appellant's claim for benefits continued to be denied in a 
September 1966 decision.  The appellant perfected an appeal 
to the Board.  

In May 1967, the Board denied the appellant's claim of 
entitlement to death benefits on the basis that at the time 
of the Veteran's death he was in a missing-in action status 
engaged in unrecognized anti-Japanese activity, and his 
service was not deemed to be active duty for VA purposes.  At 
the time of such decision, the evidence of record contained a 
service department certification that the Veteran served with 
the Armed Forces of the United States from December 1941 to 
May 1942, and he was considered in a noncasualty status from 
May 1942 until September 1942 and was carried in a missing 
status from September 1942 to October 1942.  During his 
missing status he was performing "unrecognized anti-Japanese 
activities."  He died on October [redacted], 1942, when he was shot 
and killed by a prisoner, whose nationality is unknown, that 
he was escorting to a guerrilla headquarters.  The Board 
concluded that there was no evidence that the Veteran met his 
death at the hands of the Japanese because of anti-Japanese 
activity or by reason of his prior association with the Armed 
Forces.  The Board found no evidence that the prisoner was a 
Japanese.  For such reasons and bases, the appellant's claim 
for death benefits was denied, as at the time of the 
Veteran's death, he was not on active duty with the Armed 
Forces of the United States.  The appellant did not appeal 
the Board's decision, and such decision is final.  
38 U.S.C.A. § 7104.  

In support of her claim to reopen, the appellant has 
submitted several documents.  A Certification from General 
Headquarters, Armed Forces of the Philippines, Office of the 
Adjutant General, dated in October 2006, states that the 
Veteran was a member of "F Co 83rd Inf" and was paid in 
arrears in pay for "An Pfn" from April 1, 1942, to May 16, 
1942; "NGS" from May 17, 1942, to September 21, 1942; and, 
"Cpl" from September 22, 1942 to October 23, 1944.  A 
Certification from General Headquarters, Armed Forces of the 
Philippines, Office of the Adjutant General, dated in May 
2007, states that the Veteran was a member of "F" Co 83D 
Inf (PSAV) unit, and that he was paid in arrears in pay for 
beleaguered from December 14, 1941 to May 6, 1942; Pfc from 
April 1, 1942, to May 16, 1942; missing from May 7, 1942, to 
May 16, 1942 (SPAV); NCS from May 17, 1942, to September 21, 
1942; Cpl from September 22, 1942 to October 23, 1944 (SPAV).  
She submitted an August 2007 affidavit from R.C.M ( the same 
R.C.M. who submitted an affidavit in March 1947) that stated 
that the Veteran was a USAFFE and guerilla veteran who served 
with his unit until his death on October [redacted], 1942.  R.C.M. 
then provided more details pertaining to the events that led 
to his death.  The appellant submitted an October 2007 
affidavit which stated that the Veteran served with "F Co, 
2nd Bn 83rd Inf Regt. 81st Div., PA-USAFFE" and the Cebu Area 
Command, and she gave details of the events that led to the 
Veteran's death.

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Service in the Philippine Scouts is included for pension, 
compensation, dependency and indemnity compensation, and 
burial allowance.  38 C.F.R. § 3.40(a).  Commonwealth Army of 
the Philippines service is included for compensation, 
dependency and indemnity compensation, and burial allowance, 
when they were called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941.  
Service as a guerrilla is also included.  38 C.F.R. 
§ 3.40(c)(1).  Service as a guerrilla by a member of the 
Philippine Scouts or the Armed Forces of the United States is 
considered as service in his regular status.  38 C.F.R. 
§ 3.40(d).  The following certifications by the service 
departments will be accepted as establishing guerilla 
service:  (i) Recognized guerilla service (ii) Unrecognized 
guerilla service under a recognized commissioned officer only 
if the person was a former member of the United States Armed 
Forced (including the Philippine Scouts), or the Commonwealth 
Army.  A certification of Anti-Japanese Activity will not be 
accepted as establishing guerilla service.

For a Regular Philippine Scout or a member of one of the 
regular components of the Philippines Commonwealth Army while 
serving with Armed Forces of United States, the period of 
active service will be from the date certified by the Armed 
Forces as the date of enlistment or date of report for active 
duty whichever is later to date of release from active duty, 
discharge, death, or in the case of a member of the 
Philippine Commonwealth Army June 30, 1946, whichever was 
earlier.  38 C.F.R. § 3.41(a).  Release from active duty 
includes beginning of missing-in-action status, except where 
factually shown at that time he was with his unit or death is 
presumed to have occurred while carried in such status.  
38 C.F.R. § 3.41(a)(4).  In cases where following release 
from active duty, the veteran is factually found by VA to 
have been injured or killed by the Japanese because of anti-
Japanese activities or his or her former service in the Armed 
Forces of the United States, such injury or death may be held 
to have been incurred in active service for VA purposes.  
38 C.F.R. § 3.41(b).  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a) (2003).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows, 
in addition to meeting the above requirements, (1) service of 
four months or more, or (2) discharge for disability incurred 
in the line of duty, or (3) 90 days creditable service based 
on records from the service department such as 
hospitalization for ninety days for a line of duty 
disability.  38 C.F.R. § 3.203(b).  When the claimant does 
not submit evidence of service or the evidence submitted does 
not meet the requirements discussed above, the VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203(c).

The basis of the prior Board denial was that while the 
Veteran had service with the Armed Forces of the United 
States from December 1941 to May 1942, he died on October [redacted], 
1942, during a period of missing status and when he was 
performing unrecognized anti-Japanese activities.  The 
Veteran's service status had previously been certified by the 
service department, and findings by the service department 
verifying a person's service are binding on VA for purposes 
of establishing service in the United States Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Venturella v. 
Gober, 10 Vet. App. 340 (1997); Dacoron v. Brown, 4 Vet. App. 
115 (1993).  The new evidence submitted by the appellant in 
support of her claim to reopen does not show that the Veteran 
was serving with the Armed Forces of the United States when 
he died on October [redacted], 1942.  The new evidence merely 
provides more details pertaining to his death.  Thus, the 
additional submissions are not material because they do not 
pertain to an element necessary to establish entitlement to 
death benefits; that the Veteran died while serving with the 
Armed Forces of the United States.  Thus, the additional 
documents do not provide an unestablished fact necessary to 
substantiate the claim nor do they raise a reasonable 
possibility of substantiating the claim.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the evidence received in conjunction 
with the claim to reopen entitlement to death benefits is not 
new and material, and does not serve to reopen the claim.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having found 
that the evidence is not new and material, no further 
adjudication of the claim is warranted.  See Kehoskie v. 
Derwinski, 2 Vet. App. 31 (1991).  Because the appellant has 
not fulfilled her threshold burden of submitting new and 
material evidence to reopen her finally disallowed claim, the 
benefit-of-the-doubt doctrine is inapplicable.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been received to reopen 
the claim of service connection for the cause of the 
Veteran's death, the appeal is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


